Citation Nr: 0932325	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-41 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an evaluation greater than 30 percent 
prior to October 30, 2007 for pseudocyst, pancreas status 
post gallbladder removal and pylorus preserving 
pancreaticoduodenectomy.

2.  Entitlement to an evaluation greater than 30 percent 
beginning October 30, 2007 for pseudocyst, pancreas status 
post gallbladder removal and pylorus preserving 
pancreaticoduodenectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which service connection for diabetes 
mellitus, prostate cancer, hearing loss, and tinnitus were 
denied, and an evaluation of 30 percent was granted for 
pseudocyst, pancreas status post gall bladder.

In April 2006 the RO granted service connection for diabetes 
mellitus and prostate cancer.  Diabetes mellitus was 
evaluated as 20 percent disabling, effective in July 2001, 
and prostate cancer was evaluated as 20 percent disabling, 
effective in July 2002.  As observed in a November 2007 Board 
decision/remand, the veteran did not appeal the evaluations 
or the effective dates assigned.  As there is no longer a 
question or controversy remaining with respect to those 
claims, they are not before the Board.

The November 2007 Board decision reopened the previously 
denied claim for service connection for bilateral hearing 
loss, and remanded the claims for service connection for 
bilateral hearing loss and bilateral tinnitus for further 
development.  A January 2009 rating decision granted service 
connection for bilateral hearing loss and bilateral tinnitus, 
evaluating the disabilities as zero and 10 percent disabling, 
respectively, effective in May 2003.  The Veteran has not 
indicated he wishes to appeal either the evaluations or 
effective dates assigned.  Therefore, these issues are not 
before the Board.

The issue of entitlement to a higher evaluation for 
pseudocyst, pancreas status post gallbladder removal and 
pylorus preserving pancreaticoduodenectomy was also remanded 
in November 2007 for further development.  That development 
has been completed.  

In August 2005, the RO issued a rating decision denying 
service connection for exposure to radiation.  In its 
decision, the RO explained that the evidence did not show 
that the Veteran had been diagnosed with a condition that was 
found to be, or that the Veteran averred was, the result of 
exposure to radiation.  The Veteran disagreed with this 
decision.  In a December 2006 statement of the case, the RO 
again reiterated that the Veteran needed to identify, or the 
medical evidence needed to establish that he was diagnosed 
with, an injury or disease that is the averred result of 
exposure to radiation.  

In February 2007, the Veteran responded with a statement in 
which he discussed his diagnosed diabetes mellitus and 
prostate cancer, and the disability evaluation assigned his 
pancreatic condition; and referenced his claims for hearing 
loss and tinnitus.  The claims for diabetes mellitus and 
prostate cancer have already been granted, as secondary to 
exposure to Agent Orange.  As noted above, service connection 
for hearing loss and tinnitus have also been granted.  The 
issue of the evaluation assigned his service-connected 
pancreatic condition is under appeal and the subject of the 
below decision.  The Veteran has not articulated-in this 
document or any other that may be construed as a timely 
appeal to the December 2006 statement of the case-a desire 
to claim any other disability as the result of exposure to 
radiation.  Moreover, the record does not show he has been 
diagnosed with a condition that is not already service 
connected that has been found to be the result or has been 
argued to be the result of exposure to radiation.  Thus, the 
Board declines to accept the February 2007 statement as a 
substantive appeal as to this issue.  The Veteran has not 
filed any other document that may be construed as a 
substantive appeal as to this issue.  There is therefore no 
appeal as to the issue of service connection for exposure to 
radiation before the Board.


FINDINGS OF FACT

1.  Prior to October 30, 2007, the service connected 
pseudocyst, pancreas status post gallbladder removal and 
pylorus preserving pancreaticoduodenectomy was manifested by 
no more than moderately severe symptoms productive of no more 
than 4-7 typical attacks of abdominal pain per year with good 
remission between attacks.

2.  Beginning October 30, 2007, the service connected 
pseudocyst, pancreas status post gallbladder removal and 
pylorus preserving pancreaticoduodenectomy is productive of 
frequent attacks of abdominal pain, loss of normal body 
weight, and other findings showing continuing pancreatic 
insufficiency between acute attacks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
prior to October 30, 2007, for pseudocyst, pancreas status 
post gallbladder removal and pylorus preserving 
pancreaticoduodenectomy have not been met.  38 U.S.C.A. §1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 4.16, 4.104, 
Diagnostic Code 7318-7346 (2008).

2.  The criteria for an evaluation of 60 percent, and no 
greater, beginning October 30, 2007, for pseudocyst, pancreas 
status post gallbladder removal and pylorus preserving 
pancreaticoduodenectomy have been met.  38 U.S.C.A. §1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 4.16, 4.104, 
Diagnostic Code 7318-7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores, 22 Vet. App. 37 (2008).  

Preadjudicatory notice was provided in a March 2004 letter, 
but this notice was inadequate.  Nonetheless, the March 2004 
letter explained that to establish entitlement to an 
increased evaluation for his service-connected pancreas 
condition, the evidence must show that his condition had 
increased in severity, and that the VA was responsible for 
(1) requesting records from Federal agencies, (2) assisting 
in obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  Subsequent additional notice was provided by 
letters dated in March 2006 and November 2007, including 
information concerning the laws and regulations governing how 
disability evaluations and effective dates are established.

Notwithstanding the lack of specific notice concerning the 
diagnostic codes that would here be for application, the 
record shows that the appellant was represented by a 
Veteran's Service Organization throughout the adjudication of 
the claims. Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected. See Sanders v. Nicholson, 487 F.3d at 489 (Fed. 
Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield, supra.

VA obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  In November 2007, this case was remanded to 
obtain additional VA examination and obtain additional 
treatment records.  A VA examination conducted in October 
2008 is of record.  The examiner expressly stated that the 
claims file, operative reports and treatment records were 
reviewed in conjunction with the examination.

The Veteran has argued that treatment records from the March 
Air Force Base should be obtained and considered in 
evaluating his pancreatic condition.  These records have not 
been obtained.  Notwithstanding, the Board will proceed with 
the adjudication of the Veteran's claim despite the lack of 
these records because the dates of treatment are prior to 
period of time considered in this claim.  The Veteran's claim 
for increase was filed in 2003.  He gave his dates of post-
service treatment at March AFB as being from 1988 to 1996. 

The Veteran was afforded the opportunity to give testimony 
before the Board, which he declined.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for pseudocyst of the pancreas was granted 
in a March 1990 rating decision, and evaluated as zero 
percent disabling under Diagnostic Code 7344, effective in 
July 1988.  In May 2004, the evaluation was increased to 30 
percent under Diagnostic Code 7318-7347, effective in May 
2003, and the disability was described as pseudocyst, 
pancreas status post gallbladder removal and pylorus 
preserving pancreaticoduodenectomy.  In an October 2004 
rating decision, a temporary 100 percent evaluation was 
assigned under 38 C.F.R. § 4.30 effective March 31, 2003 
through April 30, 2003.  The 30 percent evaluation was 
continued, effective May 1, 2003.  The Veteran appealed the 
30 percent evaluation.

The 30 percent evaluation assigned the pseudocyst, pancreas 
status post gallbladder removal and pylorus preserving 
pancreaticoduodenectomy was assigned for removal of the gall 
bladder, evaluated as pancreatitis.  See 38 C.F.R. § 4.27.  
Note 2 following Diagnostic Code 7347, which governs the 
evaluation of pancreatitis, directs that following total or 
partial pancreatectomy, the condition is to be rated under 
Diagnostic Code 7347, with a minimum evaluation of 30 
percent.  

The record shows the Veteran underwent cholecysectomy and 
pylorus preserving pancreaticoduodenectomy in March 2003.  
Hence, he meets the criteria for 30 percent evaluation under 
Diagnostic Code 7347, which contemplates moderately severe 
symptomatology with at least 4-7 typical attacks of abdominal 
pain per year with good remission between attacks.  A 60 
percent evaluation contemplates frequent attacks of abdominal 
pain, loss of normal body weight and other findings showing 
continuing pancreatic insufficiency between acute attacks.

Note 1 following the criteria directs that abdominal pain in 
this condition must be confirmed as resulting from 
pancreatitis by appropriate laboratory and clinical studies.  
In this case the evidence clearly shows the Veteran has 
undergone gallbladder removal and pylorus preserving 
pancreaticoduodenectomy and the medical evidence reflects no 
other reason for his abdominal pain following this surgery.  
It is therefore assumed that any abdominal pain is the result 
of this surgery.

Ratings under diagnostic codes 7301 through 7329, inclusive, 
7331, 7342, and 7345 through 7348, inclusive, are not to be 
combined with each other.  Rather, a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114.

The Veteran argues that his pancreatic condition is 
productive of chronic, severe intestinal pain, bowel changes 
that cause unpredictable diarrhea, and weight loss.  

VA and private treatment records show the Veteran requires 
prescribed medication to regulate his pancreatic 
insufficiency, and that he has complained of and been treated 
for abdominal pain, but the frequency of such reported 
attacks have been fewer than 7 times a year.  In April 2004, 
private records show he reported for follow-up treatment 
following his surgery and was found to have gained weight.  
He reported no nausea, vomiting, or diarrhea.  His stools had 
changed but were formed and he had no blood in his bowel 
movements.  Computed tomography (CT) scan showed no evidence 
of recurrence.  In November 2004, he reported with complaints 
of pain and was put on a clear diet.  However, the physician 
noted he was stable and could not determine the etiology of 
his pain.

VA examination conducted in April 2004 shows that the Veteran 
reported being on medication to supplement his pancreatic 
enzymes, and that he had to change his diet.  He reported 
changes in bowel habits.  The examiner observed the Veteran 
to weigh 181 pounds.  There was no evidence of any 
herniation.  Scars from the gallbladder removal and pylorus 
preserving pancreaticoduodenectomy were found to be well 
healed, nontender to palpation, and absent tissue loss.  The 
Veteran's abdomen was tender and he exhibited guarding.  The 
tenderness was greater in the lower quadrants, but no masses 
or organomegaly was appreciated.  CT scan revealed extensive 
post surgical changes following gallbladder removal and 
pylorus preserving pancreaticoduodenectomy, and normal body 
and tail of pancreas absent evidence of metastasis.  The 
examiner diagnosed change in bowel habits status post 
surgical removal of gallbladder, pancreas, and portion of the 
duodenum with foul-smelling stools and mild guarding of the 
right and left upper quadrants absent evidence of residual 
malignancy.

The Veteran underwent additional VA examination in October 
2008, at which time the Veteran reported recurrent diarrhea, 
indigestion, bloody stools, abdominal discomfort, and weight 
loss of 10 pounds in the last 3-5 months.  Pancreatic enzymes 
were reported to provide limited relief.  He reported more 
than 7 attacks in the last 12 months, each lasting 
approximately 3 days.  Between attacks, he reported 
experiencing bloating, abdominal discomfort, nausea, and 
vomiting.  He stated that he was afraid to be in public or 
make long journeys due to the diarrhea, which can come on at 
any time.  The examiner objectively observed the Veteran to 
weigh 177.7 pounds, which he measured was a loss of less than 
10 percent compared to the Veteran's baseline weight.  
Abdominal examination was normal and bowel sounds were found 
to be good.  There was no evidence of malnutrition or liver 
disease.  The examiner diagnosed gallbladder removal and 
pylorus sparing pancreaticoduodenectomy.  

The October 2008 examination report reflects an increase in 
the amount of attacks reported by the Veteran.  This is 
inconsistent with the medical record but consistent with the 
Veteran's own report.  Throughout the appeal period, VA and 
private treatment records, including the 2004 VA examination, 
show fewer than 7 attacks per year of abdominal pain and 
gastrointestinal symptoms.  The Veteran reported in 2004 and 
2006 that he had only three attacks in recent years, although 
he has consistently reported experiencing near continuous 
intermittent symptoms of pain, diarrhea, nausea and vomiting 
throughout.  In contrast, the October 2008 examination report 
reflects that the Veteran reported more than 7 attacks in the 
last 12 months, with symptoms of bloating, abdominal 
discomfort, nausea and vomiting between attacks.  

The Board accepts the October 2008 self-report of increased 
frequency of attacks attributed to the Veteran's pancreatic 
condition, with symptoms of pancreatic insufficiency between 
attacks.  First, even though treatment records do not reflect 
an increased level of attacks attributable to the pancreatic 
condition, the examiner stated he had reviewed these records 
in conjunction with examining the Veteran and did not refute 
the Veteran's assertion of increased attacks.  Second, the 
Veteran's statements to the examiner are consistent with his 
statements overall.  Finally, while VA and private treatment 
records do not document an increase in disability overall, 
they document treatment for a baseline condition that 
nonetheless involves symptoms including pain and documented 
bowel changes, and require prescribed medication to 
supplement the pancreatic enzymes.

Twelve months before October 30, 2008 would be October 30, 
2007.  Hence, the Board finds the medical evidence supports 
the grant of a 60 percent evaluation for the service-
connected pseudocyst, pancreas status post gallbladder 
removal and pylorus preserving pancreaticoduodenectomy 
beginning October 30, 2007.

An evaluation higher than 60 percent would be warranted for 
frequently recurring disabling attacks of abdominal pain with 
few pain free intermissions and with steatorrhea, 
malabsorption, diarrhea and severe malnutrition.  However, 
the required manifestations are not present.  As noted above, 
however, the 2008 VA examination report showed no findings of 
malnutrition.  And, while the Veteran complained of diarrhea, 
there are no findings of steatorrhea, malabsorption 
accompanied by attacks of abdominal pain that is frequent, 
recurring, and disabling with few pain free intermissions.  

Prior to October 30, 2007, the medical evidence does not show 
that the required manifestations for an evaluation higher 
than 30 percent were present.  As described above, the 
service connected pancreatic condition was manifested by less 
than 7 attacks of abdominal pain per year with good remission 
between attacks.  The Veteran's weight was shown to be 
stable, with weight gain in 2004.  While the Veteran required 
prescribed pancreatic enzyme supplements, which is evidence 
of continuing pancreatic insufficiency, the evidence, 
including VA and private treatment records, and the 2004 VA 
examination report, simply does not show attacks greater than 
7 times per year of abdominal pain and loss of normal body 
weight.  The presence of pancreatic insufficiency requiring 
prescribed medication is not, in and of itself, sufficient to 
warrant a higher evaluation-particularly where the medical 
record does not show that such insufficiency is productive of 
symptoms that are greater than moderately severe.

Evaluations greater than 30 and 60 percent are afforded for 
adhesions of the peritoneum under Diagnostic Code 7301; 
gastric, duodenal and gastrojejunal ulcers under Diagnostic 
Codes 7304, 7305 and 7306; gastritis under Diagnostic Code 
7307; postgastrectomy syndrome under Diagnostic Code 7308; 
dysentery and ulcerative colitis under Diagnostic Codes 7322 
and 7323; peritonitis under Diagnostic Code 7331; malignant 
and benign neoplasms under Diagnostic Code 7343 and 7344; 
liver conditions under Diagnostic Codes 7311, 7312, and 7345; 
and hiatal hernia under Diagnostic Code 7346.  However, the 
Veteran as not been diagnosed with any of these conditions, 
and has not been shown to manifest the required symptoms, 
such as obstruction with colic distention; recurring 
hematemesis or melena with manifestations of anemia and 
weight loss that is totally incapacitating or productive of 
definite impairment of health; circulatory disturbances after 
meals with hypoglycemic symptoms (other than those for which 
the Veteran is already compensated by the evaluation assigned 
his service-connected diabetes mellitus); malnutrition; 
anemia or liver abscess; or substantial weight loss and 
jaundice or a history of ascites, hepatic encephalopathy or 
erosive gastritis and/or gastritis.  Thus, the medical 
evidence does not support an evaluation under these 
diagnostic codes under either time period at issue.  

Evaluations greater than 30 percent are afforded for 
resection of the small and large intestine under Diagnostic 
Code 7323 and 7329.  However, the required manifestations are 
marked interference with absorption and nutrition, manifested 
by severe impairment of health objectively supported by 
examination findings including material weight loss (for 60 
percent) and severe symptoms objectively supported by 
examination findings (for 40 percent).  As noted above, the 
medical evidence, including VA and private treatment records, 
and the 2004 examination report, does not show findings of 
interference with absorption and nutrition, or of material 
weight loss.  Therefore, a higher evaluation under these 
diagnostic codes is not warranted.

A separate, compensable evaluation could be warranted for a 
scar that is the residual of the surgical removal of the 
gallbladder and pylorus preserving pancreaticoduodenectomy. 
But, again, the required manifestations are not present. To 
warrant a compensable evaluation, the scar must be of an area 
of 144 square inches (929 square centimeters) or greater 
under Diagnostic Code 7802; or unstable, involving frequent 
loss of covering of skin over the scar under Diagnostic Code 
7803; or superficial and painful on examination under 
Diagnostic Code 7804; or cause limitation of motion of the 
affected part under Diagnostic Code 7805. The VA examination 
in April 2004 described the scar as well-healed, nontender, 
and absent tissue loss or herniation.  No limitation of 
motion attributable to the scar was observed.  VA and private 
treatment records, and the October 2008 VA examination report 
no findings concerning the scar.  

The evidence thus warrants the grant of a 60 percent 
evaluation for the service-connected pseudocyst, pancreas 
status post gallbladder removal and pylorus preserving 
pancreaticoduodenectomy beginning October 30, 2007.  The 
preponderance of the evidence is against the grant of an 
evaluation greater than 60 percent beginning October 30, 2007 
and an evaluation greater than 30 percent prior to October 
30, 2007 for service-connected pseudocyst, pancreas status 
post gallbladder removal and pylorus preserving 
pancreaticoduodenectomy.  The preponderance of the evidence 
is against the grant of a separate, compensable evaluation 
for the residual scar.  There is no benefit of the doubt to 
be resolved.  An evaluation greater than 60 percent beginning 
October 30, 2007 and an evaluation greater than 30 percent 
prior to October 30, 2007 for service-connected pseudocyst, 
pancreas status post gallbladder removal and pylorus 
preserving pancreaticoduodenectomy are not warranted.  A 
compensable evaluation for the residual scar is not 
warranted.

The Veteran genuinely believes that his service-connected 
pseudocyst, pancreas status post gallbladder removal and 
pylorus preserving pancreaticoduodenectomy has increased in 
severity. The Board has, by this decision, recognized that 
his disability increased in severity beginning October 30, 
2007 and has granted a higher evaluation beginning October 
30, 2007. The Board notes that the Veteran is employed as a 
Veterinary technician.  However, he has presented no 
credentials, nor has he argued, that he possess the medical 
training and expertise necessary to provide a competent 
opinion on a matter so complex as the extent of his service-
connected pseudocyst, pancreas status post gallbladder 
removal and pylorus preserving pancreaticoduodenectomy.  The 
Board has accepted the Veteran's self-report of the increased 
frequency of his attacks, as reported to and accepted by the 
VA examiner in October 2008; however, absent a showing that 
the Veteran possesses the requisite medical background and 
expertise, his assessment of his condition is outweighed by 
the detailed findings provided by the medical examiners who 
have discussed his symptoms, complaints, and manifestations.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations other than those already assigned in this 
decision.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  The Veteran did require surgery for his 
pancreatic condition in March 2003; and he was assigned a 
temporary total evaluation under 38 C.F.R. § 4.30 from then 
through April 2003.  Following this, he has not required 
hospital treatment nor has the Veteran offered evidence of 
marked interference with employment due solely to his 
service-connected pseudocyst, pancreas status post 
gallbladder removal and pylorus preserving 
pancreaticoduodenectomy.


ORDER

An evaluation greater than 30 percent prior to October 30, 
2007 for pseudocyst, pancreas status post gallbladder removal 
and pylorus preserving pancreaticoduodenectomy is denied.  

An evaluation of 60 percent, and no greater, beginning 
October 30, 2007 for pseudocyst, pancreas status post 
gallbladder removal and pylorus preserving 
pancreaticoduodenectomy is granted. 







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


